NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


VICTORIA SZURANT,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D18-1145
                                   )
JOSEF AARONSON; PANGAEA            )
INDUSTRIES, INC.; THE PERFECT FIND )
OF SARASOTA, LLC; MAGNUM           )
SOLUTION, INC.; and EVEREST        )
SERVICES, LLC,                     )
                                   )
           Appellees.              )
                                   )

Opinion filed November 21, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Sarasota County;
Donna Padar Berlin, Judge.

Victoria D. Szurant, pro se.

Allison M. Perry of Florida Appeals, P.A.
Tampa, for Appellee.

No appearance for remaining Appellees.



PER CURIAM.

              Affirmed.



KELLY, SLEET, and SALARIO, JJ., Concur.